Name: Commission Regulation (EC) No 1194/98 of 9 June 1998 amending the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: animal product;  trade policy;  agricultural activity
 Date Published: nan

 EN Official Journal of the European Communities10. 6. 98 L 165/11 COMMISSION REGULATION (EC) No 1194/98 of 9 June 1998 amending the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organization of the market in poultrymeat (1), as last amended by Regu- lation (EC) No 2916/95 (2), and in particular Article 8 (3) thereof, Whereas the export refunds on poultrymeat were fixed by Commission Regulation (EC) No 835/98 (3), as last amended by Regulation (EC) No 1162/98 (4); Whereas it follows from applying the criteria referred to in Article 8 of Regulation (EEC) No 2777/75 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 paragraph 1 of Regulation (EEC) No 2777/75, exported in the natural state, as fixed in the Annex to amended Regu- lation (EC) No 835/98 are hereby altered as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 10 June 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 77. (2) OJ L 305, 19. 12. 1995, p. 49. (3) OJ L 119, 22. 4. 1998, p. 10. (4) OJ L 160, 4. 6. 1998, p. 30. EN Official Journal of the European Communities 10. 6. 98L 165/12 Product code Destinationof refund Amount of refund ANNEX to the Commission Regulation of 9 June 1998 amending the export refunds on poultrymeat ECU/100 kg 0207 12 10 9900 Ã¯ £ § Ã¯ £ § 0207 12 90 9190 Ã¯ £ § Ã¯ £ § NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.